



Exhibit 10.1


HOME SALE LOSS PROTECTION AGREEMENT


This Home Sale Loss Protection Agreement (“Agreement”) is entered into this 3rd
day of April 2018, by and between The Taubman Company LLC, a Delaware limited
liability company (“TTC”) and Paul Wright ("Employee"). In consideration of the
mutual covenants contained in this Agreement, TTC and Employee agree as follows:
Employee Residence. As part of Employee’s relocation to work at TTC’s corporate
office in Bloomfield Hills, Michigan, Employee purchased a residence located at
[ ] (the “Residence”).
1.Termination as a result of a Change in Control. If Employee is terminated
prior to March 1, 2020 as a result of a “Change in Control” of TTC, then TTC
agrees to reimburse Employee for any Loss (defined below) on the sale of the
Residence, in accordance with the terms and conditions of this Agreement. TTC
shall not have a responsibility to make any payment regarding any Loss for a
termination for cause or for any reason other than a termination due to a Change
in Control. The term “Change in Control” shall have the meaning ascribed to it
in the Company’s Severance Plan (Taubman Severance Plan for Employees, Policy
2.4) effective as of the date of this Agreement.


2.Loss. A “Loss” shall mean the difference in the purchase price of the
Residence that Employee paid to purchase the Residence and the sale price paid
to Employee as part of a sale by Employee to a subsequent purchaser (such sale
price to be reduced by any sales commissions and transaction costs incurred by
Employee as part of such sale) of the Residence provided that:


A.
Employee fully participates in TTC’s sponsored home marketing program;



B.
The Residence is listed for sale at a reasonable and market rate as advised by
independent realtor (and confirmed by appraisal if requested by TTC); and



C.
TTC is provided with all relevant documentation related to the purchase and sale
of the Residence.



The amount of the Loss shall not include any amounts related to capital
improvements of the Residence, upgrades or maintenance work completed on the
Residence.
3.Payment. TTC will be responsible to reimburse Employee for eighty percent
(80%) of the Loss, not to exceed five hundred thousand dollars ($500,000).
Payment shall be made within 30 days after TTC’s receipt of the required
documentation regarding the Loss.


4.Tax Considerations. TTC’s payment to Employee regarding the Loss shall be
taxable as income under US State and Federal Law and subject to tax withholdings
in accordance with applicable law.


5.Attorneys’ Fees. In the event any dispute or litigation between TTC and
Employee arise out of or in connection with this Agreement, the prevailing party
in such suit or action shall be entitled to recover from the other party any and
all expense and costs, including reasonable attorney's fees, incurred in
connection with such suit or action.


6.Notice. Any notice required to be given or which may be given to a party to
this Agreement shall be forwarded in writing, by personal delivery, by certified
mail (return receipt requested), or overnight mail to TTC at the following
address: The Taubman Company LLC, 200 East Long Lake Rd, Suite 300, Bloomfield
Hills, MI 48304-2324, and to Employee at the following address: [ ], or at such
other address or addresses as TTC or Employee may, from time to time, designate
in writing to the other party.


7.Compliance with Laws. This Agreement is governed by and construed in
accordance with the laws of the state of Michigan. If any provision of this
Agreement is ruled invalid by a court of proper jurisdiction,





--------------------------------------------------------------------------------





then the remainder of this Agreement shall be valid and enforceable to the
fullest extent permitted by law. Employee shall comply with all, present and
future, federal, state and local, statutes, ordinances and regulations of all
governmental authorities having jurisdiction over the parties hereto and this
Agreement.


8.Entire Agreement. This Agreement, represents the entire Agreement between the
parties related to the subject matter hereto and supersedes all prior
negotiations, representations, writings or agreements between the parties,
whether oral or written regarding the specific subject matter. No amendment or
modification to this Agreement shall be binding unless it shall be in a writing
signed by both parties. This Agreement shall not be binding and effective unless
signed by both parties. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement.  The
counterparts may be executed and delivered by email, facsimile or other
electronic signature, by any of the parties, to any other party, and the
receiving party may rely on the receipt of such document so executed and
delivered by email, facsimile or other electronic means, as if the original had
been received.  Copies of signatures, whether hard copies or electronic copies,
shall be treated the same as original signatures for all purposes.


This Home Sale Loss Protection Agreement entered into as of the day and year
first written above.
TTC


By: /s/ Chris Heaphy, of The Taubman Company LLC


Name:  Chris Heaphy                                               
 
Employee


 /s/ Paul Wright


Paul Wright








